Citation Nr: 1505244	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  12-14 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD) with depression.

2.  Entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine.

3.  Entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee.

4.  Entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Amy B. Kretkowski, Attorney
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to February 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa (hereinafter Agency of Original Jurisdiction (AOJ)).

An October 2011 AOJ rating decision granted service connection for PTSD with depression and assigned an initial 50 percent rating; granted service connection for degenerative arthritis of the thoracolumbar spine and assigned an initial 10 percent rating; granted service connection for retropatellar pain syndrome of the right and left knees and assigned noncompensable ratings for each knee; and granted service connection for status post coccygeal fracture and assigned an initial noncompensable rating.  The AOJ assigned an effective date of March 14, 2011, for these service connection awards.

Thereafter, in a December 2011 rating decision, the AOJ granted service connection for right and left ankle disabilities and assigned initial 10 percent ratings for each ankle, and granted service connection for right and left hip disabilities and assigned initial 10 percent ratings for each hip.  The AOJ assigned an effective date of March 14, 2011, for these service connection awards.  The AOJ also denied a claim of entitlement to service connection for tinnitus.

In January 2012, the Veteran filed a Notice of Disagreement (NOD) with respect to the initial ratings assigned for PTSD, thoracolumbar spine disability and bilateral knee disability.  A Statement of the Case (SOC) was furnished as to these issues in April 2012, and the Veteran submitted a Substantive Appeal (VA Form 9) in May 2012.  In his Substantive Appeal, the Veteran requested a Travel Board hearing.  In July 2013, the AOJ issued a Supplemental SOC as to these issues.  

In April 2012, the Veteran filed an NOD with respect to the initial ratings assigned for coccygeal fracture residuals, right and left ankle disabilities, and right and left hip disabilities.  The Veteran also disputed the denial of service connection for tinnitus.  The Veteran was furnished an SOC as to these issues in July 2013.  In a VA Form 9 received in September 2013, the Veteran limited his appeal to the tinnitus claim.  He did not request a Board hearing on this issue.

During the pendency of the appeal, a July 2013 AOJ rating decision awarded the Veteran entitlement to a total disability rating based upon individual unemployability (TDIU), effective March 14, 2011.

In December 2013, the Veteran advised the AOJ that he no longer desired a Travel Board hearing on his initial rating claims.  The Veteran's hearing request is, therefore, considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

In a written statement received in May 2014, the Veteran's attorney withdrew from appeal all issues except the denial of service connection for tinnitus.

In addition to a paper claims folder, the record on appeal includes documents stored electronically in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  On May 9, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal claims of entitlement to an initial rating greater than 50 percent for PTSD with depression; entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine; entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee; and entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee.

2.  The Veteran has competently and credibly reported that his tinnitus had its onset during service and has been recurrent since.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal for the claim of entitlement to an initial rating greater than 50 percent for PTSD with depression have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of appeal for the claim of entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of appeal for the claim of entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of appeal for the claim of entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(a) (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

On May 9, 2014, prior to the promulgation of a decision in the appeal, the Veteran's representative withdrew from appeal the Veteran's claims of entitlement to an initial rating greater than 50 percent for PTSD with depression; entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine; entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee; and entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee.

Hence, the Board finds that there remain no allegations of error of fact or law for appellate consideration with regard to these initial rating claims.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they must be dismissed.

II.  Due Process Considerations

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  

As addressed below, the Board is herein granting service connection for tinnitus, representing a complete grant of the benefit sought on appeal.  Thus, any deficiency in VA's VCAA compliance is deemed to be harmless error, and no further discussion of VA's responsibilities under the VCAA is necessary.

III.  Service Connection for Tinnitus

The Veteran claims that he has tinnitus as a result of in-service noise exposure.  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the governing legal authority, and affording the Veteran the benefit of the doubt, the Board finds that service connection for tinnitus is warranted.

The Veteran served on active duty from July 1994 to February 2003.  His service personnel records (SPRs) reflect that he was involved in combat operations in Kosovo, which involved the use of weapons such as an M249 Squad Automatic Weapon (SAW) and M60 machine gun.  In this regard, the Veteran has reported that, during service, he was exposed to extensive rifle fire, explosions, and aircraft noise.  See, e.g., May 2011 VA examination report.  His statements as to his in-service noise exposure are consistent with his known circumstances of service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds this evidence sufficient to establish an in-service event or injury-namely, exposure to noise during service.

As for the matter of current disability, the Board notes that the Veteran, as a layperson, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Tinnitus is a medical term referring to symptoms of noise in the ears, such as ringing, buzzing, roaring or clicking.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1714 (28th ed. 1994). 

In adopting the current rating criteria for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260, VA described tinnitus as follows:

Tinnitus is classified either as subjective tinnitus (over 95% of cases) or objective tinnitus.  In subjective or "true" tinnitus, the sound is audible only to the patient.  In the much rarer objective tinnitus (sometimes called extrinsic tinnitus or "pseudo-tinnitus"), the sound is audible to other people, either simply by listening or with a stethoscope.

67 Fed. Reg. 59033 -01 (Sept. 19, 2002).

Thus, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Given the nature of the disability at issue, the Veteran's lay statements are sufficient to establish tinnitus as a current disability.  Nonetheless, a diagnosis of tinnitus was confirmed at a May 2011 VA examination.

As to the question of whether there exists a nexus between current tinnitus and service, at his May 2011 VA examination, the Veteran reported the perception of a "long consistent tone" perceived in his head, which he first noticed "approximately 15 years ago" during a military hearing test.  He also reported that these symptoms were perceptible whenever it was "extremely quiet."  Thus, the Veteran's statement places the onset of his tinnitus during active service.  

On review of the entire evidentiary record, the Board finds no reason to question the veracity of the Veteran's assertions of an in-service onset of tinnitus.  In this regard, the military examinations did not specifically inquire as to whether he experienced tinnitus and the Board finds no inconsistent statements by the Veteran as to the onset of tinnitus.  As discussed above, tinnitus is a rare type of disability that, in the vast majority of cases, may be established on the basis of lay evidence alone when there is credible evidence of continuity of symptomatology since service.  See Charles, supra.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience recurrent tinnitus from service to the present. 

In sum, the Veteran has provided competent and credible evidence that he experienced tinnitus in service and that it has been recurrent to the present.  The Veteran's statements, when viewed in relation to his significant noise exposure in service, as well as VA's recognition that true tinnitus is a purely subjective symptom, are entitled to significant probative weight, and thus, are sufficient to establish that the Veteran's tinnitus had its onset during service.  See 38 C.F.R. § 3.303(a); 67 Fed. Reg. 59033-01 (Sept. 19, 2002). 

In so holding, the Board is cognizant of the fact that the May 2011 VA examiner found no nexus between the Veteran's tinnitus and service based, in part, on the absence of documented tinnitus complaints during service or near separation from service.  However, the Veteran's statements at the May 2011 VA examination supplemented the lack of documented complaints.  As such, because the May 2011 VA examiner failed to acknowledge or discuss the Veteran's reports of tinnitus during service and instead relied on the lack of medical evidence documenting tinnitus during service in providing her negative etiology opinion, the Board finds this opinion to be inadequate for rating purposes.  See generally Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that the Board erred by relying on a medical examiner who "ultimately relies not on the objective medical evidence, but rather the absence of such in reaching her opinion that the onset of the appellant's psychiatric symptoms did not occur during service"); see also Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's reports, but instead relied on medical records to provide a negative opinion).

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim of entitlement to an initial rating greater than 50 percent for PTSD with depression is dismissed.

The claim of entitlement to an initial rating greater than 10 percent for degenerative arthritis of the thoracolumbar spine is dismissed.

The claim of entitlement to an initial compensable rating for retropatellar pain syndrome of the right knee is dismissed.

The claim of entitlement to an initial compensable rating for retropatellar pain syndrome of the left knee is dismissed.

Service connection for tinnitus is granted.



____________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


